Title: From John Adams to Ma., Citizens of Danvers, 15 August 1798
From: Adams, John
To: Danvers, Ma., Citizens of


To one hundred and Eighty Inhabitants of the Town of Danvers, in the Commonwealth of Massachusetts,—
Gentlemen
Quincy Augt. 15th. 1798

Since my Return to this place, I have received your obliging address, expressing your Sensibility of the great Advantages you derive from a Government, established by the People, upon the true Principles of equal Liberty, and your entire Satisfaction in the Administration of it, for which I thank you.—We had indeed, just reason to expect that no foreign Power would interfere in our National affairs, while we endeavoured to support a just & strict Neutrality,—We had reason to expect too that the French Republic would have been our Friends.—But we have been miserably disappointed, The injuries committed against us, have been the most provoked, the most wanton, and the most capricious, and abominable, adding the most premeditated Insults to the most intollerable Injuries, The Treatment of our Government and its Ambassadors surpasses all Example, and can never be forgiven, without Reparation.—
When you declare that my Administration merits your fullest approbation, and that you consider it as a favor of Providence, that I am placed at the head of your public affairs at this important day, I can only wish and pray that you may never have occasion to alter your opinion.—

John Adams